Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed November 15, 2021, is acknowledged and has been entered. Claims 20 and 27-28 have been canceled.  Claims 31-38 have been added. Claims 1, 5-7, 14 and 19 have been amended. 


	Claims 1, 5-7, 11-15, 18-19, 21-23, 26 and 29-38 are pending in the application. 

	Claims 6-7, 11-13, 15, 23 and 31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

	Claims 1, 5, 14, 18-19, 21-22, 26, 29-30 and 32-38 are under examination.  As CD16 can be used to reference CD16a, and CD3 is commonly targeted as an immune effector antigen, the species under consideration are CD3, CD16 and CD16a for the 2 immune effector cell antigens and tumor antigens or another immune effector cell antigen for the other 2 antigens.  Furthermore, the species of antibody elected is tetravalent, trispecific, with a 1st polypeptide with the domain order VH-VL-VH-VH-VL-VH and a 2nd polypeptide with the domain order VL-VL.

	Grounds of Rejection Withdrawn
Applicant’s amendments have obviated or rendered moot the grounds of rejection set forth in the previous Office action mailed.


New Grounds of Rejection 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5, 14, 18-19, 21-22, 26, 29 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because claim 1 recites, “the variable domains have specificity for an antigen present on an immune effector cell”. This recitation renders the claim indefinite because it is not clear how (or if) the variable domains have specificity for an antigen present on an immune effector cell. Notably, an antibody binds to an antigen, so does each variable domain have the ability to bind an antigen present on an immune effector cell such that the variable domains have specificity for an antigen present on an immune effector cell, do a VH and VL pair to form an Fv antigen binding site that has the ability to bind an antigen present on an immune effector cell such that the Fv has specificity for an antigen present on an immune effector cell or does a variable domain having specificity for an antigen mean something else?  Without knowing how Applicant intends the variable domains to have specificity, the claims cannot be unambiguously construed.  
For the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly, the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
If Applicant intends each variable domain to bind an antigen, it is suggested that the claims be amended to recite “and each variable domain in the diabody binds an antigen present on an immune effector cell”.  If Applicant intends the diabody consists of two antigen binding sites, it is suggested that the claims be amended to recite “and the diabody consists of two antigen binding sites and both antigen binding sites bind an antigen present on an immune effector cell”.  



Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 5, 18-19, 21-22, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (US 2013/0109593 A1), Boumsell, Laurence (US 2013/0216476 A1), Kimura et al (US 2010/0150927 A1), Gleason et al (MCT 11(22):2674-2684, 2012) and Anegon et al (H-2 Antigens, editor David Chella, 1987, pages 815, abstract only) as evidenced by Li et al (JI, 189(9):4284-4294, 2012) and Pazina et al (CIR, 7:1633-1646, 2019).

As evidenced by Li et al, CD16a is also termed FcgammaRIIIa and is expressed by immune effector cells (see abstract).  As evidenced by Pazina et al, FcgammaRIIIa is also referred to a CD16 in the art (see title).  Therefore, the claims are herein drawn to trispecific Fv antibody comprising a diabody-unit consisting of two pairs of variable domains, wherein one pair is a pair of variable light chain domains (VL-VL), the other pair is a pair of variable heavy chains (VH-VH) and the diabody consists of two antigen-binding sites for an antigen present on an immune effector cell wherein the antigen is designated FcgammaRIIIa, FcgammaRIII, CD16 or CD16a, wherein one pair of variable domains is in a polypeptide comprising at least six variable domains linked one after another and said one pair of juxtaposed variable domains is associated with the other pair of juxtaposed variable domains in a second polypeptide which consists of two variable domains; wherein the polypeptide comprising at least six variable domains which comprises a scFv-unit at the N-terminus and a scFv-unit at the C-terminus.  Dependent claims recite that the 1st polypeptide has the domain order VH-VL-VH-VH-VL-VH and a 2nd polypeptide has the domain order VL-VL, and that one or both of the scFvs bind a tumor antigen and a medicament comprising said antibody.



Boumsell teaches that an scFv is a combination of a heavy and light chain variable region and that a diabody is constituted by the non-covalent combination of two polypeptides one with a VL-VL and the other with a VH-VH and that the diabody binding domains can bind the same (monospecific) or different antigens (bispecific) (see page 2).

Kimura et al, like Boumsell, teach an scFv is a combination of a heavy and light chain variable region and that a diabody can be constructed of 2 polypeptides one with a VL-VL and the other with a VH-VH (see page 9). Kimura et al teach that an scFv links a VH and VL with a peptide linker.  Kimura et al teach that diabodies can also be made with 2 polypeptides linked VH-VL and/or VL-VH and that in a diabody a linker of 4-6 amino acids is preferred to prevent a single chain V region fragment from forming (see pages 9 and 10). Kimura et al teach that multiple diabody fragments may be linked to from higher order multimeric antibodies (see page 10).

Gleason et al teach a single polypeptide with comprising 6 variable domains that is trivalent and trispecific and binds to tumor antigens CD19 and CD22 along with the NK effector cell antigen CD16 termed a TriKE (see Figure 1). Gleason et al teach the TriKE was significantly superior to rituximab in targeting ALL and CLL, suggesting that targeting CD19 and CD22 provided an advantage (see page 2682).

Anegon et al teach that bivalent CD16 antibodies enhance cytotoxicity of NK cells (see abstract).

Accordingly, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the time of the invention to make an antibody that is tetravalent, trispecific antibodies, with a diabody consisting of two polypeptides one with a VH-VH and the other with a VL-VL 
Furthermore, the prior art recognized that a small linker of around 6 amino acids should be used for the diabody, while a larger linker of over 12 amino acids would be needed for the scFv, so one would link the VH-VH and the VL-VL with a short linker of less than 12 amino acids as claimed in claim 5 because this would ensure proper diabody formation.  Notably, a construct with a 1st polypeptide with the domain order VHa-VLa-VHb-VHb-VLc-VHc and a 2nd polypeptide with the domain order VLb-VLb would also be recognized in the art to likely to minimize VL and VH mispairing as compared to a construct with a 1st polypeptide with the domain order VHa-VLa-VHb-VLb-VLc-VHc and a 2nd polypeptide with the domain order VLb-VHb, because a diabody using a VLb-VHb or VLb-VHb as the 2nd polypeptide would be more prone to mispairing with an scFv.  Therefore, a first polypeptide with the domain order VHa-VLa-VHb-VHb-VLc-VHc would allow the scFvs to properly form on either end far apart from each other, while the 2nd polypeptide with the domain order VLb-VHb would preferentially bind to the VHb-VLb.  While mispairing could still occur to some extent, the prior art recognized that there were a finite number of predictable solutions to making diabodies and this would be another expected advantage of making the 
One of ordinary skill in the art would have further been motivated to do so, and have a reasonable expectation of success, to make such antibodies and compositions as such antibodies would be combining prior art elements according to known methods to yield predictable results because the art recognized that antibody binding domains are highly modular and can be connected via linkers to form scFvs, diabodies and larger constructs comprising such modular structures.  Finally, there would be a reasonable exception of success in arriving a construct with a 1st polypeptide with the domain order VHa-VLa-VHb-VHb-VLc-VHc and a 2nd polypeptide with the domain order VLb-VLb, wherein the (a) antigen is a tumor antigen, the (b) antigen is CD16 and the (c) antigen is a tumor antigen or CD3 because Hartmann teach the basic scFv-diabody-scFv structure that one of skill in the art could modify to bind any combination of antigens, and which would be tetravalent.  As evidenced by Gleason et al a single polypeptide with comprising 6 variable domains can be made and would be expected to be functional, and diabodies linked to scFv at each end where known in the art, so one of skill in the art would have a reasonable expectation that they could make a construct with a 1st polypeptide with the domain order VHa-VLa-VHb-VHb-VLc-VHc and a 2nd polypeptide with the domain order VLb-VLb, which has scFvs that bind to two tumor antigens and the diabody is bivalent for CD16. 
Therefore, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of the invention, as evidenced by the references.


Claims 1, 5, 14, 18-19, 21-22, 26, 29-30 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (US 2013/0109593 A1), Boumsell, Laurence (US 2013/0216476 A1), Kimura et al (US 2010/0150927 A1), Gleason et al (MCT 11(22):2674-2684, 2012) and Anegon et al (H-2 Antigens, editor David Chella, 1987, pages 815, abstract only) as evidenced by Li et al (JI, 189(9):4284-4294, 2012) and Pazina et al (CIR, 7:1633-1646, 2019) as applied to claims 1, 5, 18-19, 21-22, 26 and 29-30 above and in further view of Mertens et al (US 2004/0220388 A1).
The above 103 rejection of claims 1, 5, 18-19, 21-22, 26 and 29-30 suggests and teaches that which is set forth above.  The dependent claims further recite that the two polypeptide each are fused to a tag sequence which is not the same.
Mertens et al that recombinant heterodimeric fusion proteins can be purified by tag sequences added to the fusion protein and visualizing a diabody construct which has an E-tag on one polypeptide 

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use tag the 1st polypeptide suggested above with an E-tag and the 2nd polypeptide with a His-tag of Mertens because this would give the advantage of allowing affinity purification and visualization means.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


Claims 1, 5, 14, 18-19, 21-22, 26, 29-30 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (US 2013/0109593 A1), Boumsell, Laurence (US 2013/0216476 A1), Kimura et al (US 2010/0150927 A1), Gleason et al (MCT 11(22):2674-2684, 2012), Anegon et al (H-2 Antigens, editor David Chella, 1987, pages 815, abstract only) and Mertens et al (US 2004/0220388 A1) as evidenced by Li et al (JI, 189(9):4284-4294, 2012) and Pazina et al (CIR, 7:1633-1646, 2019) as applied to claims 1, 5, 14, 18-19, 21-22, 26, 29-30 and 34-38 above and in further view of Wittrup et al (US 2015/0017120 A1) as evidenced by Goodwin (WO 1995/18819 A1) (see alignment below)
The above 103 rejection of claims 1, 5, 14, 18-19, 21-22, 26, 29-31 and 34-38 suggests and teaches that which is set forth above.  The dependent claims further recite that the two polypeptide each are fused to a tag sequence which is not the same, wherein one is a His Tag and the other is SEQ ID NO:38 which is a Flag tag.

As evidenced by the alignment below, SEQ ID NO:38 gives the sequence of the FLAG tag peptide.
RESULT 6
AAR77283
ID   AAR77283 standard; peptide; 8 AA.
XX
AC   AAR77283;
XX
DT   25-MAR-2003  (revised)
DT   05-DEC-1995  (first entry)
XX
DE   FLAG peptide.
XX
KW   Fas ligand; Fas-L; cell surface protein; autoimmune disease;
KW   self-tolerance; FLAG; purification.
XX

XX
CC PN   WO9518819-A1.
XX
CC PD   13-JUL-1995.
XX
CC PF   06-JAN-1995;   95WO-US000362.
XX
PR   07-JAN-1994;   94US-00179138.
PR   01-FEB-1994;   94US-00190559.
XX
CC PA   (IMMV ) IMMUNEX CORP.
XX
CC PI   Goodwin RG;
XX
DR   WPI; 1995-255032/33.
XX
CC PT   Human and murine DNA encoding ligand(s) binding to cell surface protein 
CC PT   Fas - useful for studying auto-immune disorder(s) and development of self
CC PT   -tolerance.
XX
CC PS   Disclosure; Page 6; 38pp; English.
XX
CC   The highly antigenic FLAG peptide is used to facilitate isolation of 
CC   fusion proteins contg. Fas-L proteins. The epitope is reversibly bound by
CC   a specific MAb produced by hybridoma 4E1 (ATCC HB 9259), enabling rapid 
CC   assay and purification. (Updated on 25-MAR-2003 to correct PN field.)
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 47;  DB 1;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DYKDDDDK 8
              ||||||||
Db          1 DYKDDDDK 8

Wittrup et al teach that a Flag sequence and a his sequence can function as a tag and that purification a recombinant fusion protein with a Flag and his tag by sequential affinity purification (see pages 8 and 30).

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use tag the 1st polypeptide suggested above with an Flag tag and the 2nd polypeptide with a His-tag of Wittrup et al because this would give the advantage of allowing sequential affinity purification. Furthermore, the His tag, the E-tag and the Flag tag were recognized a included in the 

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     


Conclusion

	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
March 7, 2021